Filed Pursuant to Rule 424(b)(3) SEC File Number 333-160128 Prospectus MONTREAL SERVICES COMPANY Shares of Common Stock 750,000 minimum - 2,000,000 Maximum Before this offering, there has been no public market for the common stock. We are offering a minimum of 750,000 shares of common stock and a maximum of 2,000,000 shares of common stock at an offering price of $0.10 per share in a direct public offering, without any involvement of underwriters or broker-dealers. In the event that 750,000 shares are not sold within the 270 days from the date of this prospectus, all money received by us will be promptly returned to you without interest or deduction of any kind. However, future actions by creditors in the subscription period could preclude or delay us in refunding your money. We define “promptly” as a period of up to three days.We will return your funds to you in the form of a cashier’s check sent via Federal Express on the 271st day.If at least 750,000 shares are sold within 270 days from the date of this prospectus, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate account at CIBC Bank, 6341 Trans-Canada Highway, suite E 1200, Pointe-Claire, Quebec, H9R 5A5.Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account. It is merely a separate account under our control where we have segregated your funds. As a result, creditors could attach the funds. There are no minimum purchase requirements. Our common stock will be sold by Michel St-Pierre, our sole officer and director. Investing in our common stock involves risks. See “Risk Factors” starting at page 5. Offering Price Expenses Proceeds to Us Per Share - Minimum $ $ $ Per Share - Maximum $ $ $ Minimum $ $ $ Maximum $ $ $ The difference between the Aggregate Offering Price and the Proceeds to Us is $40,000. The $40,000 will be paid to unaffiliated third parties for expenses connected with this offering. The $40,000 will be paid from the first proceeds of this offering. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. It is illegal to tell you otherwise. The date of this prospectus is October 7, 2009. TABLE OF CONTENTS Page No. Summary of Prospectus 3 Risk Factors 5 Use of Proceeds 9 Determination of Offering Price 11 Dilution of the Price You Pay for Your Shares 12 Plan of Distribution; Terms of the Offering 14 Business 18 Management's Discussion and Analysis of Financial Condition or Plan of Operation 21 Management 25 Executive Compensation 27 Principal Stockholders 28 Description of Securities 29 Certain Transactions 31 Litigation 31 Experts 31 Legal Matters 31 Financial Statements 32 -2- SUMMARY OF OUR OFFERING Our Business We plan to place Canadian citizens in accounting positions with Canadian accounting firms and corporations located in the Province ofQuebec.Our management has no expertise in providing any such services.Initially, Michel St-Pierre, our sole officer and director, will be responsible for all of our operations. Later, if we have funds to do so, we will hire other individuals who have employment agency experience to conduct interviews and assist with placements.Since the placements will be made with accounting firms and corporations seeking accountants, we believe that Mr. St-Pierre’s lack of employment agency experience will have a nominal affect on our operations since he is a qualified Chartered Accountant with a business background with knowledge of industry needs when it comes to hiring an accountant.Until we hire additional personnel, Mr. St-Pierre will be responsible for all of our business operations. Our principal executive office is located at 941 de Calais Street, Mont St-Hilaire, Quebec, Canada J3H 4T7. Our telephone number is (514) 295-9943 and our registered agent for service of process is the National Registered Agents Inc. of NV, located at 1000 East William Street, Suite 204, Carson City, Nevada 89701. Our fiscal year end is May 31. Since inception, we have incorporated the company, retained an attorney to prepare this registration statement, retained an auditor to auditor our financial statements, and prepared this registration statement.Other than the foregoing, we have had no operations.We have generated no revenues and will not be in a position to begin our placement services and generate revenues until we completed this public offering.Further, our audit has issued a “going concern opinion”.This means that there is doubt that we can continue as an ongoing business for the next twelve months.Currently we have a working a capital deficit of $(15,244).Because our officers and directors are unwilling to loan or advance any additional capital to us, we believe that if we do not raise at least $75,000 from our offering, we may have to suspend or cease operations within four months.Further, we posted net loss of $294 from the period of inception (May 6, 2009) to May 31, 2009. We have anegative working capital of $15,244 at May 31, 2009 and a stockholders’ deficiency of $ 15,244 at May 31, 2009.These factors among others raise substantial doubt about the Company's ability to continue as a going concern.Management's plans for our continued existence include selling additional stock and borrowing additional funds to pay overhead expenses.Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds.Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and its ability to continue in existence. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. -3- The offering Following is a brief summary of this offering: Securities being offered 750,000 shares of common stock minimum, 2,000,000 shares of common stock maximum. Offering price per share Offering period The shares are being offered for a period not to exceed 270 days. Net proceeds to us $35,000 assuming the minimum number of shares is sold. $160,000 assuming the maximum number of shares is sold. Use of proceeds We will use the proceeds to pay for administrative expenses, the implementation of our business plan, and working capital. Number of shares outstanding before the offering Number of shares outstanding after the offering if all of the shares are sold Selected financial data The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of May 31, 2009 (Audited) Balance Sheet Total Assets Total Liabilities
